Citation Nr: 1242810	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from July 1956 to July 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Lincoln, Nebraska.

In October 2010, the Veteran and his spouse presented testimony at a hearing at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with various disorders of the lumbar spine, including degenerative disc disease, spinal stenosis, facet and ligamentous hypertrophy, and spondylolisthesis.  The Veteran underwent a L3-4 laminectomy for resection of a right-sided epidural mass in April 2001.  

Concerning the question of in-service disease or injury, the Veteran's service treatment records are missing and presumed to have been destroyed by fire; however, the Veteran and his wife testified in October 2010 that the Veteran had no back injuries or symptoms prior to service, that he experienced pain and burning in his back and right leg during service, that he sustained a fall down 3 or 4 steps during service, and that he has experienced back pain and radicular right leg pain continuously after service.  The Veteran also testified that, although records are not available, he was treated by a chiropractor for low back pain as early as the 1960s.  The Veteran's wife testified that she knew him when he was in the service, and she recalls him complaining about his back when he returned from Greenland in 1957.  The Veteran's testimony is competent evidence, as his the testimony of his wife.  

Regarding nexus evidence, the Veteran was afforded a VA examination in March 2010, at which time the examiner opined that it was unlikely that any back complaints were related to service.  This opinion was based entirely on the lack of any service records for review.  The examiner reasoned that the record was silent prior to the Veteran's 2001 surgery.  The Board acknowledges that the hearing transcript was not of record at the time of the March 2010 VA examination.  Nevertheless, the record before the Board is not now silent regarding the Veteran's condition prior to 2001, but contains competent testimony as to his symptoms in service and after service.  In addition to the hearing testimony, the record also contains private treatment records showing that the Veteran was being treated for back complaints as early as 1979.  This evidence was not considered by the March 2010 examiner.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed low back disorders and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of low back and radicular symptoms in service, the Veteran's reported history of continuous symptoms after service, and the current diagnoses of the low back, the Board finds that an addendum opinion is required to determine whether any current low back disorder is causally related to service.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the March 2010 examination.  If the examiner is not available, obtain an opinion from another qualified examiner.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the opining examiner.  

The examiner is directed to consider the Veteran's reported history of experiencing low back and right leg pain in service, as well as sustaining a fall down 3 or 4 steps in service, and experiencing continuing symptoms after service.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any low back disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the remanded claim for service connection for a low back disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


